  Case 19-40658       Doc 99     Filed 09/12/19 Entered 09/12/19 16:52:08             Desc Main
                                   Document     Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA

In re:                                                                                    Chapter 7
Scheherazade, Inc.,                                                                 BKY 19-40658


                      Debtor.



         APPLICATION FOR APPROVAL OF EMPLOYMENT OF APPRAISER,
                      RECOMMENDATION AND ORDER


         1.    Applicant is the Trustee in this case.

         2.    Applicant applies for approval of the employment of Embellir Gallery of Gems,

750 Main Street, Suite 111, Mendota Heights, Minnesota, 55118-3765, Telephone No. 651-905-

1168 (hereafter “Embellir”), as an agent to liquidate jewelry owned by the debtor as well as to

process the unsalable scrap owned by the debtor.

         3.    The terms and conditions of compensation and reimbursement of expenses are as

follows: 20% commission, plus reimbursement of credit card fees. Said commission and credit card

fees are to be deducted from the proceeds of sale, without further order of the bankruptcy court, and

the net sale proceeds shall be delivered to the Trustee.

         4.    The Trustee has verified bonding and insurance coverage. However, if the bond and

insurance needs are inadequate based upon the jewelry delivered to Embellir, the estate shall

reimburse Embellir for the increased costs of the bond and insurance.

         5.    Said professional has disclosed to the undersigned that she does not have any

connections with the debtors, creditors, any other party-in-interest, their respective attorneys and

accountants, the United States Trustee or any person employed in the Office of the United States
  Case 19-40658       Doc 99     Filed 09/12/19 Entered 09/12/19 16:52:08            Desc Main
                                   Document     Page 2 of 4


Trustee. However, Embellir has been retained by the Trustee in another unrelated bankruptcy case

to liquidate a ring. Embellir also has been employed by other panel trustees to liquidate jewelry or

prepare appraisals for debtors in other unrelated bankruptcy cases.

       WHEREFORE, Applicant requests that the bankruptcy court approve such employment by

the Trustee.

Dated: September 12, 2019

                                                     /e/ Nauni Jo Manty
                                                     Nauni Jo Manty, Trustee
                                                     401 Second Avenue North, Suite 400
                                                     Minneapolis, MN 55401-2097
                                                     Phone: (612) 465-0990




                                                 2
Case 19-40658   Doc 99   Filed 09/12/19 Entered 09/12/19 16:52:08   Desc Main
                           Document     Page 3 of 4
  Case 19-40658        Doc 99     Filed 09/12/19 Entered 09/12/19 16:52:08           Desc Main
                                    Document     Page 4 of 4




                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA

In re:                                                                                   Chapter 7
Scheherazade, Inc.,                                                                BKY 19-40658


                       Debtor.



                                             ORDER


         The application to employ Embellir Gallery of Gems as an agent for the trustee came before

the court. Based on the application, the recommendation of the United States Trustee, and pursuant

to the provisions of Title 11, United States Code §327,

         IT IS ORDERED: The professional employment applied for is approved subject to the

limitations on compensation provided by Title 11, United States Code, §328.


Dated:
                                                     _______________________________
                                                     Kathleen H. Sanberg
                                                     United States Bankruptcy Judge
